Citation Nr: 0425135	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected residuals of an injury to 
the base of the fourth and fifth fingers of the left hand.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1946 to 
November 1947.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the RO.  

In September 2000 the Board remanded the case to the RO for 
additional development and adjudication.  The case was 
returned to the Board for appellate consideration in August 
2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In his March 1998 claim for service connection, the veteran 
indicated that he had undergone surgery at the Castle Point 
VA Medical Center (VAMC) on March 5, 1998.  Although the RO 
has obtained voluminous evidence of VA treatment, there is no 
medical evidence pertaining to the indicated March 1998 
surgery at the Castle Point VAMC.  Such evidence is pertinent 
to the veteran's claim, and must be obtained prior to further 
appellate consideration of this claim.  

The Board also notes that while the veteran was afforded a VA 
vascular examination in October 2003, the examiner did not 
provide an opinion regarding the likely etiology of the 
veteran's claimed varicose veins.  

With regard to the evaluation of the veteran's left hand 
disability, the Board observes that a VA examination was 
carried out in October 2003.  The examiner indicated that the 
veteran could not grasp with the fourth and fifth fingers of 
his left hand and had slight decreased range of motion.  He 
went on to state that the veteran could not bend his fingers.  

Based on this examination report, the Board is uncertain as 
to the extent of the veteran's left hand disability.  The 
Board therefore concludes that the examination is 
insufficient for rating purposes.  

The examination conducted on remand should address the extent 
of the limitation of range of motion and the presence of any 
ankylosis of the joints of the fourth and fifth fingers of 
the left hand.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded
an examination to determine the nature, 
extent and likely etiology of the claimed 
varicose veins.  The claims folder must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed varicose veins are etiologically 
related to his active service.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

4.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of the 
service-connected disability of the 
fourth and fifth fingers of the left 
hand.  The claims folder must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  The examiner should describe all 
symptomatology due to the veteran's 
service-connected disability of the 
fourth and fifth fingers of the left 
hand.  The examiner should indicate 
whether there is ankylosis of any of the 
joints of the fourth and fifth fingers of 
the left hand, to include the 
metacarpophalangeal and proximal 
interphalangeal joints.  If ankylosis of 
those fingers is present, the examiner 
should characterize it as favorable or 
unfavorable.  In reporting the results of 
range of motion testing in degrees, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In doing so, 
the RO should consider the applicability 
of Diagnostic Code 5284.  The RO should 
also give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



